DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
As per independent claims 1, 11, and 20, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “transmitting, by a secure domain (SD) in a secure area of the electronic device, a certificate of the SD to a plurality of service providers (SPs);receiving, by an application installed in the electronic device, a certificate of each of the plurality of SPs from the plurality of SPs; receiving, by the application, first signed data from a first SP among the plurality of SPs; authenticating, by the application, the first signed data by using a certificate of the first SP received from the first SP and obtaining an encrypted key of the first SP from the first signed data; decrypting, by the SD, the encrypted key of the first SP by using a private key of the SD; and storing the decrypted key of the first SP in a first instance corresponding to the first SP among a plurality of instances of the SD". 
The following is considered to be the closest prior art of record:
Laucius (US 9853977) – teaches receiving first signed data that is encrypted using a first private key and verifying the first signed data by decrypting using a first public key in a distributed computing system.
Kwon (US 2018/0152454) – teaches a secure element storing a public key and providing the public key to a processor. The processor transmits the public key to an external device and then receives back a secure program encrypted with the secure element public key and the external device public key. The processor transmits the encrypted secure program to the secure element that then decrypts the secure program using the external device public key and the secure element private key.
Bade (US 2006/0026418) – teaches a secure area such as a TPM or software TPM that stores keys.
Thom (US 2018/0007040) – teaches a service provider using encryption keys that are associated with a TPM to encrypt software updates.
Chu (US 2018/0139054) – teaches receiving a signature from a service provider and verifying the signature using a private key.
Brandwine (US 2019/0108343) – teaches receiving an encrypted software update from a service provider and decrypting the software update using a private key stored in the TPM.
Serebrennikov (US 2003/0079124) – teaches receiving data, decrypting the data using a private key, and storing the decrypted data in a secure area.
Wall (US 2015/0242851) – teaches receiving an encrypted reset message at a secure element, decrypting the reset message using a communication key, verifying authorization for the reset message, and clearing the secure element of parameters associated with the secure element.
Gargiulo (US 2019/0045339) – teaches a first request to renew a service is received from an SP system over a communications network. The first request includes a service qualifier associated with the service. A secure element corresponding to the service qualifier is determined. A second request to delete data associated with the service qualifier from the secure element is transmitted to the secure element. A third request to install an application on the secure element is transmitted to the secure element. A fourth request to activate the application on the secure element is transmitted to the secure element.
Golla (US 2016/0099923) – teaches a secure domain is assigned to a service provider.
However, the combination of the limitations as currently claimed cannot be found in the prior art of record. None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments/remarks submitted on August 11, 2022 have overcome the prior claim objections and 35 USC 112 rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498